 INTL. PRINTING & GRAPHIC COMMUNICATIONS. LOCAL 51International Printing & Graphic CommunicationsUnion, Local 51, AFL-CIO' and Format Print-ing Company, Inc.2and New York Typographi-cal Union No. 6. Case 22-CD-386January 12, 1983DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by the Format Printing Compa-ny, Inc., herein called the Employer, alleging thatInternational Printing & Graphic CommunicationsUnion, Local 51, AFL-CIO, herein called Re-spondent or the Printers, had violated Section8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requir-ing the Employer to assign certain work to itsmembers rather than to employees represented byNew York Typographical Union No. 6, hereincalled the Typographers.Pursuant to notice, a hearing was held beforeHearing Officer Patrick McDermott on September24, 1982. All parties appeared and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, the Employer filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Delaware corporation engaged in thebusiness of manufacture, sale, and distribution ofbusiness forms at its Totowa, New Jersey, facility,the only facility involved herein. During the pre-ceding 12 months, the Employer derived gross rev-enue in excess of $50,000 from the sale and distri-bution of its products directly to customers locatedoutside the State of New Jersey. We find that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatThe name of the Respondent appears as amended at the hearing.a The name of the Employer appears as amended at the hearing.266 NLRB No. 2it will effectuate the purposes of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDBased on the record as a whole, we find that In-ternational Printing & Graphic CommunicationsUnion, Local 51, AFL-CIO, and New York Typo-graphical Union No. 6 are labor organizationswithin the meaning of Section 2(5) of the Act.3111. THE DISPUTEA. The Work in DisputeThe work in dispute is cameraman/stripper workin the Employer's pre-press department.B. Background and Facts of the DisputeIn the early 1960's the Employer utilized flexo-graphic and letterpress printing processes and a"hot-type" composing room. Its composing roomemployees were represented by the Typographers.4Its printers were, and continue to be, representedby the Printers. In about 1967, the Employer beganto convert to a web-offset printing process whichused lithographic plates and the hot-type compos-ing work was phased out. As their work decreased,the two composers, Behr and Roe, were assignedplate filing, supply ordering, and other noncompos-ing duties.In the early 1970's, the Employer purchased acamera and related equipment in order to make itsown negatives for platemaking. It reassigned Behrand Roe to operate the camera and "strip" the neg-atives, that is, prepare them for the platemakingprocess. Roe quit in 1973 and, upon the Employer'srequest, the Typographers referred a member,Woodman, as a replacement. In 1975, Woodmanwas discharged and the Employer again requested3 In this regard, the record reveals that the Printers has a collective-bargaining agreement with the Employer and that some of the Employ-er's employees belong to the Printers. Similarly, the Typographers has acollective-bargaining agreement with the Printers League Section ofPrinting Industries of Metropolitan New York, Inc., and, until recently,at least one of the Employer's employees was a member of the Typogra-phers. It is thus apparent that employees participate in both the Printersand the Typographers and that they exist, at least in part, for the purposeof dealing with employers concerning wages, hours, working conditions,etc., of employees. Moreover, we note that the Board has previouslyfound that the Typographers is a labor organization within the meaningof Sec. 2(5) of the Act See New York Typographical Union No. 6, AFL-CIO (Arnnrype, Inc), 213 NLRB 925 (1974).' When it left the Typographers jurisdiction when it moved its facilityto New Jersey at the end of 1966, the Employer signed an agreement tocontinue to recognize the Typographers "as exclusive representative ofall composing room employees under the terms of the contract betweenPrinters League Section and New York Typographical Union No. 6."While the Employer did not negotiate with the Typographers nor ex-ecute a collective-bargaining agreement with the Typographers, it contin-ued to pay current wage rates and benefits and otherwise implement theTypographers contract with respect to its employees who were membersof the Typographers.7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa Typographers replacement. The Typographers,however, did not refer anyone. The Employer thenassigned employee Brouillard, a member of thePrinters, to assist Behr.5Behr notified the Employ-er in 1979 or 1980 that he intended to retire at theend of 1981. The Employer thereafter providedBrouillard with intensive training so that he couldassume Behr's full duties upon the latter's retire-ment.6Brouillard replaced Behr, as planned, inJanuary 1982. At that time, the Employer decidedit needed only one cameraman/stripper. It also de-cided to train one of its other Printers employeeson a part-time basis as a backup for periods whenBrouillard was temporarily unavailable.In February 1982, the Typographers complainedthat the Employer had not hired one of its mem-bers to replace Behr. When the Employer contin-ued to refuse to do so, the Typographers filed anarbitration request pursuant to its contract with thePrinters League Section, to which it asserted theEmployer was bound. The Employer appeared atthe arbitration hearing under protest and arguedthat it did not have a contract with the Typogra-phers and that, even if it did, the contract did notcover the work in dispute.7The arbitrator foundthat the Employer was bound to theTypographers/Printers League Section collective-bargaining agreement and ordered that thecameraman/stripper work be assigned to a memberof the Typographers.When the Employer received a copy of the arbi-trator's award, it notified Brouillard and the Print-ers steward. The next day, the Printers president,Seide, in a telephone conversation with the Em-ployer's president, stated that thecameraman/stripper work was within the Printersjurisdiction, that a Printers member had been per-forming the work for years, and that, if Brouillardwere replaced, he, Seide, would "pull the wholedamn shop."C. Contentions of the PartiesThe Employer contends that its collective-bar-gaining agreement with the Printers covers thework in dispute, that it would be inefficient to trainan outside employee to perform the highly skilledwork and that assignment of the work to a Printersmember would be consistent with its own pastpractice, its preference, and area practice. It alsoasserts that it has no contract with the Typogra-phers and that the Typographers waived any right5 At no time did the Typographers complain to the Employer aboutBrouillard's assignment to assist Behr.6 This intense training was required because the Employer's processesare more sophisticated and more complicated than regular camera andstripping work.I The Printers did not participate in the arbitration hearing.it may have had to the work by failing to refer areplacement for Woodman or to protest Brouil-lard's assignment to the work in 1975.The Printers contends that the work in disputeshould be assigned to its member because themember has been performing the work for anumber of years and was trained specifically totake over the position. The Typographers assertsthat it has a contract with the Employer whichcovers the work in dispute and that since the workwas previously performed by one of its members itshould continue to be so assigned.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As noted above, the Printers threatened adverseeconomic action against the Employer should theEmployer reassign the work to an employee notrepresented by it. Under settled Board policy, rea-sonable cause to believe that a violation of Section8(b)(4)(D) has occurred exists if a labor organiza-tion, which represents employees who are assignedthe disputed work, puts improper pressure upon anemployer to continue such assignment.8Based onthe foregoing, and the record as a whole, we findthat there is reasonable cause to believe that anobject of the Printers action was to force the Em-ployer to continue to assign the disputed work toan employee represented by the Printers and thattherefore a violation of Section 8(b)(4)(D) has oc-curred.No party contends, and the record contains noevidence showing, that there exists an agreed-uponmethod for the voluntary adjustment of this disputewhich is binding on all the parties. Accordingly,we find that this dispute is appropriate for resolu-tion by the Board under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.9As theBoard has frequently stated, the determination in ajurisdictional dispute case is an act of judgment8 See, e.g., International Association of Machinists and Aerospace Work-ers. AFL-CIO., District Lodge No. 7 (Joseph E. Seagram & Sons, Inc.), 198NLRB 407 (1972).9 N.L.R.B. v. Radio and Television Broadcast Engineers Union. Local1212, International Brotherhood of Electrical Workers, AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).8 INTL. PRINTING & GRAPHIC COMMUNICATIONS, LOCAL 51based on commonsense and experience in weighingthese factors. The following factors are relevant inmaking a determination of the dispute before us.1. Certifications and collective-bargainingagreementsNeither of the Unions involved herein has beencertified by the Board as the collective-bargainingrepresentative for a unit of the Employer's employ-ees. There is no dispute that the Employer has acollective-bargaining agreement with the Printers.The pertinent jurisdictional language of this con-tract states that the Printers is recognized as the ex-clusive representative of "all employees in thepressrooms of the [Employer], engaged as printingpressmen as listed in the wage scales contained inthis Contract." The agreement also states that "anemployee engaged to work in a job classificationset forth in this Contract shall be employed in ac-cordance with this Contract." The job classifica-tions of cameraman and stripper are includedamong those listed in the wage scales of the agree-ment.The Employer denies that it has a collective-bar-gaining agreement with the Typographers. The Ty-pographers asserts, to the contrary, that the Em-ployer is bound by the Typographers/PrintingLeague Section contract. This contention isgrounded on the agreement, executed by the Em-ployer in late 1966 or early 1967, in which it recog-nized the Tyographers as the exclusive representa-tive of its composing room employees and agreedto be bound by the Typographers contract. TheTypographers also argue that by continuing toapply the terms and conditions of its current con-tract to Behr, the Employer has manifested anintent to be bound by the agreement.The jurisdiction section of the Typographersagreement states that it covers:...all composing room work ...and in-cludes ...paste make-up of all type, hand-let-tered, illustrative, border ruling, photo-proof-ing, correction, alteration and imposition ofthe paste make-up serving as the completedcopy for the camera, used in the platemakingprocess.The jurisdiction section also contains the followingparagraph:Offset OperationsThe work involved in the operation of thecamera used in the platemaking process, opa-quing, imposition stripping and platemakingoperations shall be covered in a separateagreement for wages, hours and working con-ditions. This agreement shall be for those em-ployers who recognize by separate signatureNew York Typographical Union No. 6 as rep-resentative of its employees engaged in suchwork.Contrary to the Typographers contentions, wefind that the 1966-67 recognition agreement cover-ing the composing room employees lapsed whenthe Employer ceased performing hot-type compos-ing work. We also find that the initial jurisdictionalstatement quoted above does not cover thecameraman/stripper work. On its face it describes"paste-up" work, that is, the preparation of materi-al to be photographed. We note that the Employ-er's president testified without contradiction thatthe Employer did not engage in "paste-up" work.In addition, we find that the paragraph denoted"Offset Operations" accurately describes the workin dispute. Thus, since the Employer did not enterinto a separate agreement covering its camera-man/stripper work, the Typographers agreementby its own terms specifically excludes the work indispute. In light of the above, we find that the Em-ployer's application of the contract terms and con-ditions to Behr does not manifest an intention toadopt the Typographers agreement.10We find that the Printers contract with the Em-ployer specifically covers the work in dispute andthat there is no collective-bargaining agreement be-tween the Employer and the Typographers. Ac-cordingly, we find that the factor of collective-bar-gaining agreements favors an award of the work indispute to employees represented by the Printers.2. Arbitration awardAs indicated above, the Typographers requestedarbitration regarding its claim to the work in dis-pute. The Employer attended the arbitration hear-ing under protest, contending, inter alia, that it didnot have a contract with the Typographers. ThePrinters did not participate in the arbitration hear-ing. Thus, all parties did not participate in the arbi-tration hearing or agree to be bound by the resultsthereof. Accordingly, we give no weight to the ar-bitrator's award of the work in dispute to the Ty-pographers.11'o We give no weight to the arbitrator's conclusion that the Employerwas a party to the Typographers/Printers League Section contract sincethe Employer attended the arbitration hearing under protest and did notagree to be bound by the arbitrator's award. See, generally. Spielberg.anufacturing Company, 112 NLRB 1080 (1955).t See International Die Sinkers' Conference and Detroit Die Sinkers'Lodge No. 110 (General Motors Corporation), 197 NLRB 1250 (1972)9 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Employer past practiceThe Employer's past practice does not reveal aconsistent assignment of the work in dispute toeither group of employees. Thus, for the first sev-eral years of the Employer's camera operation,both cameraman/strippers were represented by theTypographers; from 1975 through 1981, the Ty-pographers and the Printers each represented oneemployee. We find, therefore, that the factor of theEmployer's past practice is not determinative ofthe instant dispute.4. Employer present assignment andpreferenceSince January 1982, the Employer has assignedan employee represented by the Printers to thecameraman/stripper work. At the hearing and inits brief, the Employer has expressed its preferencethat the disputed work continue to be performedby employees represented by the Printers. Whilewe do not afford controlling weight to these fac-tors, we find that they tend to favor an award ofthe work in dispute to employees represented bythe Printers.5. Industry practiceThe significance of industry practice here de-pends on how the Employer's industry is defined.Thus, the record reveals that, of the few unionizedbusiness form printers in the area, the Printers rep-resents the employees performing the disputedwork. The Typographers, however, does representemployees engaged in cameraman/stripper workfor employers who print materials other than busi-ness forms. We find that the record evidence is in-sufficient to determine with any certainty the rele-vant industry with which to compare the Employ-er. We, therefore, find that this factor does notfavor an award to either group of employees.6. Relative skillsThe evidence here shows that the Employer'scamera and negative stripping operation is more so-phisticated and more complex than the similar op-erations of other printer employers. The employeerepresented by the Printers who is presently per-forming this work received between 1 and 2 yearsof intensive training so that he could replace a re-tiring employee, who had been represented by theTypographers. There is no evidence that any em-ployee represented by the Typographers possessesthe requisite skills to perform the work at this time.We find that this factor favors assignment of thedisputed work to employees represented by thePrinters.7. Economy and efficiency of operationsThe Employer has invested considerable timeand money in the training of the employee present-ly performing all the work in dispute. It estimatesthat a new employee represented by the Typogra-phers, who had experience as a cameraman/-stripper, would require a year of training to per-form the Employer's work properly. Thus, if a newemployee had to be brought in and trained, theEmployer would lose its investment in the currentemployee and its entire printing operation wouldbe hampered during the training period. In addi-tion, if the work is awarded to employees repre-sented by the Printers, the Employer will be ableto train another of its Printers-represented employ-ees to cover for the current employee's absences.On the other hand, if the work is awarded to em-ployees represented by the Typographers tempo-rary replacements, presumably unfamiliar with theEmployer's operations and untrained in the work indispute, would have to be obtained through theTypographers. Therefore, we find that economyand efficiency of operations favors an award of thedisputed work to employees represented by thePrinters.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved we con-clude that employees represented by the Printersare entitled to perform the work in dispute. Wereach this conclusion based on the Employer's cur-rent collective-bargaining agreement with thePrinters; the Employer's present assignment, whichis not inconsistent with its past practice or with in-dustry practice in the area; the skills and trainingpossessed by the employee represented by thePrinters; and economy and efficiency of operations.In making this determination, we are assigningthe disputed work to employees currently repre-sented by the Printers, but not to the Printers or toits members. Our present determination is limitedto the particular controversy which gave rise tothis proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing factors and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of Format Printing Company, Inc., atits Totowa, New Jersey, facility who are currentlyrepresented by the International Printing & Graph-ic Communications Union, Local 51, AFL-CIO,o10 INTL. PRINTING & GRAPHIC COMMUNICATIONS, LOCAL 51 II1are entitled to perform the work of cameraman/-stripper in the Employer's pre-press department.I